Citation Nr: 1301395	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  11-04 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from November 1955 to July 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2010 of a Department of Veterans Affairs (VA), Regional Office (RO) that denied the Veteran's claim of entitlement to service connection for ulcerative colitis. 


FINDINGS OF FACT

1.  Service treatment records do not reveal any complaints, or diagnosis, of ulcerative colitis during active service; ulcerative colitis was first diagnosed in 1996. 

2.  There is no credible evidence linking the Veteran's ulcerative colitis to active service, Agent Orange exposure during service, or a service-connected disability. 


CONCLUSION OF LAW

The criteria for service connection for ulcerative colitis have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  
June 2010, March 2012, and July 2012 letters satisfied the duty to notify provisions.   38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated, most recently in an August 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's available service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  A VA examination was conducted in July 2011 and a VA medical opinion was obtained in July 2012.  The examination and opinion were adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  The July 2011 examination report demonstrates a thorough review of the Veteran's medical record and contentions, and the July 2012 opinion adequately addresses the questions posed to the reviewing physician.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The record contains a formal finding by the RO that additional service treatment records were not available.  The record also contains certifications from L.A.R., M.D., that records of treatment of the Veteran dated from 1989 to 2000 were shredded in accordance with standard office procedures.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, commonly referred to as direct service connection; or for aggravation of preexisting injury suffered or disease contracted in the line of duty, commonly referred to as a claim for aggravation. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.  

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent (Agent Orange) . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  The evidence establishes that the Veteran served in Vietnam during the requisite period of time.  The Veteran is presumed to have been exposed to Agent Orange during service. 

If a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for the several specifically enumerated disorders.  However, ulcerative colitis is not among the specified disorders.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, a veteran is not precluded from establishing service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of the evidence of record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000).   

In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

The Veteran's available service treatment records do not contain any reference to ulcerative colitis.  

In October 1972 diarrhea was noted; the diagnosis was flu syndrome.  

In October 1979 the Veteran was seen with vomiting, diarrhea, and a temperature of 103 degrees.  Acute gastroenteritis was noted, and four days later his diarrhea symptoms had cleared.  

The Veteran denied stomach, liver, or intestinal trouble on reports of medical history dated in August 1961, September 1968, and August 1981.  Examinations conducted on those occasions, and in July 1984, noted normal anus and rectum and abdomen and viscera findings.

A VA examination in October 1985 did not include any gastrointestinal complaints, and examination of the digestive system was normal.

In October 1990 the Veteran underwent esophagogastroduodenoscopy and colonoscopy to evaluate abdominal pain and weight loss.  The impressions were gastric ulceration, distal esophagitis, and internal hemorrhoids.  Repeat testing in January 1992 found gastric ulcer, duodenitis, and internal hemorrhoids.

Colonoscopy in January 1993 found colonic polyp and internal hemorrhoids.  

Colonoscopy in July 1994 found no colonic polyps; internal and external hemorrhoids were noted.

The Veteran was diagnosed with prostate cancer in September 1995 and underwent a radical prostatectomy in January 1996.  Service connection was ultimately established for this disease, and he now asserts that his ulcerative colitis is secondary to the service-connected prostate cancer. 

Flexible sigmoidoscopy in April 1996 revealed ulcerative colitis.  In January 1997 the Veteran underwent a subtotal colectomy with end ileostomy.  In November 1997 he underwent ileostomy closure with small bowel resection.  In September 2000 an end-to-end ileostomy was performed.

On a VA examination in July 2011, the Veteran reported having a lot of stomach problems while in service.  He reported using over the counter antacids during this period, and stated that while he had a lot of pain and some vomiting, he never went to a doctor.  After reviewing the claims folder and interviewing and examining the Veteran, the examiner diagnosed ulcerative colitis with ileostomy.  The examiner stated that the Veteran's ulcerative colitis was less likely as not related to the two episodes of self-limited diarrhea noted in the service treatment records.  The examiner noted that gastroenteritis and a flu-like illness were common medical conditions seen in the general public; that the Veteran's inservice symptoms were self-limited without objective evidence of recurrence; and that when seen by a gastroenterologist shortly after discharge from service, the diagnosis was peptic ulcer, a disorder of the stomach or duodenum, and not ulcerative colitis.  The examiner further stated that ulcerative colitis was not caused by or a result of peptic ulcer disease.

In July 2012, the RO obtained a medical opinion from a VA physician.  After reviewing the claims folder, the VA physician opined that it was less likely as not that the Veteran's ulcerative colitis was associated in any way with his service connected prostate cancer.  The physician stated that the fact that the ulcerative colitis was diagnosed seven months following his prostate cancer and three months following prostate surgery was coincidental, and that there was "no medical, causal association between the two conditions.  The hormonal treatment prior to radical prostatectomy contributed in no way to the development of ulcerative colitis.  Ulcerative colitis is an inflammatory bowel disease which has no association with prostate cancer."

The Veteran has reported a history of frequent diarrhea during service.  The Veteran is competent to report such symptoms.  However, the Veteran's reports of frequent diarrhea are not credible in light of the other evidence of record.  Service treatment records do not show complaints of frequent diarrhea, and the Veteran denied such symptoms on a report of medical history completed in 1981.  Service examination in July 1984 and VA examination in October 1985, three months after service separation, included no complaints or findings related to diarrhea or colitis.  

The initial diagnosis of ulcerative colitis was made in 1996, over a decade after the Veteran separated from service.  Importantly, the record contains reports of colonoscopies of the Veteran conducted in 1990, 1992, 1993, and 1994, none of which showed ulcerative colitis.  The Veteran had complaints of stomach pain and was treated for peptic ulcer disease during this period; however testing did not demonstrate ulcerative colitis until 1996.  There is no evidence that ulcerative colitis manifested during service. 

Ulcerative colitis is not a disability which warrants service connection on a presumptive basis due to Agent Orange exposure during service; nor is there any credible evidence linking this disability to any such exposure. 

The only medical opinion of record that addresses the relationship, if any, of the Veteran's ulcerative colitis and his service-connected prostate cancer determined that there was no relationship.  

The preponderance of the evidence is against the claim for service connection for ulcerative colitis.  There is no doubt to be resolved; and service connection is not warranted.







ORDER

Service connection for ulcerative colitis is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


